 



Exhibit 10.3
lululemon athletica inc.
EMPLOYEE SHARE PURCHASE PLAN

 



--------------------------------------------------------------------------------



 



lululemon athletica inc.
EMPLOYEE SHARE PURCHASE PLAN
Article 1 — Definitions
1.1 Definitions
In this Plan, unless the context otherwise requires:
Administration Agreement
means the administration, trust, administrative services, plan services or other
agreement entered into by lululemon with the Administrator pursuant to
section 9.1 or 9.2 then in effect, as the same may be amended pursuant to
section 9.3.
Administrator
means the party appointed as Administrator and service provider in connection
with the administration of this Plan pursuant to section 9.1 or 9.2 then acting
as such.
Applicable Tax Legislation
means the Income Tax Act (Canada) and the regulations made thereunder and
applicable provincial income tax legislation and regulations made thereunder or,
as applicable, the Internal Revenue Code of 1986, as amended.
Board of Directors
means the board of directors of lululemon.
Canadian Employee
means an Employee who is resident in Canada within the meaning of that
expression as used in the Income Tax Act (Canada) and is employed by a Canadian
Employer.
Canadian Employer
means an Employer that is organized under the laws of Canada or a province
thereof which carries on business in Canada and deals at non-arm’s length with
lululemon.
Committee
means the Compensation Committee of the Board of Directors and shall include
(i) any successor to such committee, and (ii) any committee of the Board of
Directors which may, subsequent to the implementation of this Plan, be
established by the Board of Directors and to which the Board of Directors has
delegated responsibility for administration of this Plan (any successor or other
committee being herein referred to as a “Successor Committee”), provided that if
the Compensation Committee of the Board of Directors shall cease to exist
without any Successor Committee coming into existence “Committee” shall mean the
Board of Directors.
Common Shares
means common shares, par value U.S. $0.01 per share, in the capital of
lululemon.

 



--------------------------------------------------------------------------------



 



Declaration of Trust
in respect of any Member, means the separate application and declaration of
trust (including any addenda in respect of “locked-in funds”) entered into by
the Trustee and such Member pursuant to the Sponsor Agreement in the form
approved by the Trustee, as amended by the Trustee from time to time, which
creates, governs and sets out the terms of the registered retirement savings
plan under the Applicable Tax Legislation under which such Member is the
annuitant within the meaning of Applicable Tax Legislation.
Earnings
means, with respect to any Member, the total base earnings of such Member from
such Member’s Employer, but excluding overtime pay, commissions, bonus payments,
on-call pay, gratuities and other special compensation.
Employee
means a person who is an employee of an Employer.
Employer
means:
     (a) lululemon; or
     (b) a Participating Subsidiary.
Full-Time Employee
means:

  (a)   an Employee who:

  (i)   is in a full-time year round position and works 24 or more hours per
week;     (ii)   is in a position of store manager or assistant store manager
and works year round with no break in service and works 24 or more hours per
week; or     (iii)   is in a position of “Educator” and works year round with no
break in service and works 24 or more hours per week; or

  (b)   an Employee or class of Employees whose participation in the Plan is
approved in writing by the Chief Executive Officer of lululemon.

lululemon
means lululemon athletica inc., a Delaware corporation.
Market Value
on any date, means the average of the closing prices per share of at least a
board lot of Common Shares on The Toronto Stock Exchange for the five trading
days immediately preceding such date on which at least a board lot of Common
Shares traded.

 



--------------------------------------------------------------------------------



 



Member
means a Full-Time Employee who is enrolled in this Plan pursuant to the
provisions hereof.
Non-Registered ESPP
means a Non-Registered ESPP Account established and maintained by the
Administrator with respect to a Member under this Plan that is not a Registered
ESPP.
Non-Registered ESPP Account
means, with respect to any Member, an account of such Member established and
maintained by the Administrator pursuant to section 10.1.
Participating Subsidiary
means any Subsidiary of lululemon that has been designated by the Board of
Directors, the Committee or the Chief Executive Officer of lululemon as
participating in this Plan unless such designation has been revoked by the Board
of Directors, the Committee or the Chief Executive Officer as the case may be.
Plan
means this Employee Share Purchase Plan (“ESPP”) which will consist of the
Non-Registered ESPPs and the Registered ESPPs.
Registered ESPP
means a Registered ESPP Account established and maintained by the Trustee with
respect to a Member under this Plan pursuant to a Declaration of Trust that is a
“registered retirement savings plan” under the Applicable Tax Legislation.
Registered ESPP Account
means with respect to any Member, an account of such Member established and
maintained by the Trustee pursuant to section 10.2.
Sponsor Agreement
means the RSP Sponsor Agreement entered into by lululemon with the Trustee
pursuant to section 9.4 or 9.5 then in effect, as the same may be amended
pursuant to section 9.6.
Subsidiary
means a “subsidiary” as that term is defined in the Securities Act (British
Columbia).
Trustee
means (i) in respect of Non-Registered ESPPs, the Administrator, and (ii) in
respect of Registered ESPPs, the party appointed as Trustee under this Plan
pursuant to section 9.4 or 9.5 then acting as such.
Year
means a year ending December 31.

 



--------------------------------------------------------------------------------



 



Article 2 — Eligibility
2.1 Eligibility
Except to the extent that an Employee’s ability to re-enrol in this Plan is
restricted as provided in section 7.5, all Full-Time Employees are eligible to
enrol and participate in this Plan and may enrol and participate in this Plan at
any time after:

  (a)   in the case of a Full-Time Employee who is part of the “Senior
Management Team”, as designated by the Chief Executive Officer of lululemon,
commencing employment with such Full-Time Employee’s Employer;     (b)   in the
case of all other Full-Time Employees, the commencement of the first calendar
month following the end of the Employee’s three-month initial probation period.

2.2 Re-enrolment
If the employment of a Member is terminated as described in section 7.9 and the
Employee thereafter becomes a Full-Time Employee, for the purposes of this Plan,
except to the extent that an Employee’s ability to re-enrol or recommence
participation in this Plan is restricted as provided in section 7.5, the
Employee will be considered to be a new Employee.
2.3 No Right to Employment
Participation in this Plan is entirely voluntary and any decision by a Full-Time
Employee not to participate will not affect such Employee’s employment with such
Employee’s Employer. Nothing contained in this Plan gives any Full-Time Employee
who participates in this Plan the right to be employed or to continue to be
employed by an Employer.
Article 3 — Enrolment
3.1 Enrolment by Canadian Employees
A Full-Time Employee who is a Canadian Employee who wishes to participate in a
Non-Registered ESPP or a Registered ESPP must:

  (a)   submit to lululemon or the Administrator an enrolment form authorizing
the Employee’s Employer to deduct from the Earnings of such Employee such
contributions to this Plan as such Employee may designate in such enrolment form
(subject to changes which the Employee may thereafter make pursuant to
section 4.1);     (b)   open an account with the Administrator;     (c)   if the
Employee wishes to enrol and participate in a Registered ESPP, complete and
submit to the Administrator a group application form;

 



--------------------------------------------------------------------------------



 



  (d)   if the Employee wishes to enrol and participate in both a Non-Registered
ESPP and a Registered ESPP, designate a percentage of the Member’s contributions
to this Plan that the Employee wishes to contribute to (i) the Non-Registered
ESPP and (ii) the Registered ESPP;     (e)   submit to the Administrator or
lululemon a beneficiary designation form; and     (f)   express the agreement of
such Employee to be bound by the terms and conditions of this Plan;

in each case in the form and manner from time to time required by lululemon, the
Administrator or the Trustee.
3.2 Employee Solely Responsible re Contribution Limits to Registered ESPP
For greater certainty, the Employers and Administrator and Trustee assume no
responsibility in relation to whether any Employee is or continues to be
eligible under applicable laws to participate in a Registered ESPP or
contribution limits applicable to any Employee to any Registered ESPP, which
matters shall be the sole responsibility of the Employee.
3.3 Enrolment by Non-Canadian Employees
A Full-Time Employee who is not a Canadian Employee who wishes to participate in
the Plan may participate through a Non-Registered ESPP and such Employee must:

  (a)   submit to lululemon or the Administrator an enrolment form authorizing
the Employee’s Employer to deduct from the Earnings of such Employee such
contributions to this Plan as such Employee may designate in such enrolment form
(subject to changes which the Employee may thereafter make pursuant to
section 4.1);     (b)   open an account with the Administrator (and, in
connection therewith, if required by the Administrator or lululemon, submit to
the Administrator or lululemon a Substitute Form W-9 or other form that the
Administrator or lululemon may require); and     (c)   express the agreement of
such Employee to be bound by the terms and conditions of this Plan;

in each case in the form and manner from time to time required by lululemon and
the Administrator.
Article 4 — Contributions
4.1 Member Contributions and Allocation
A Member may, no less frequently than monthly, contribute an amount to this Plan
equal to what ever portion of his or her Earnings equates, after deduction of
applicable taxes, to either 3%, 6%

 



--------------------------------------------------------------------------------



 



or 9% of such Member’s Earnings for such period, as designated by such Member
from time to time in the form and manner contemplated pursuant to sections 3.1
or 3.3 or in a written notice given pursuant to this section. The contributions
to this Plan made by a Member who is a Canadian Employee who is participating in
both a Non-Registered ESPP and a Registered ESPP shall be allocated between a
Non-Registered ESPP and a Registered ESPP as designated by such Member from time
to time in the form and manner contemplated pursuant to sections 3.1(d) or
4.2(b) or in a written notice given pursuant to this section. A Member may
change any designation or allocation referred to in this section to be
applicable to future regularly scheduled payroll payments by giving notice of
such change to the Administrator and the Trustee (and, if the Administrator or
lululemon so advises the Member, to lululemon and the Member’s Employer), in the
form and manner and subject to such restrictions or conditions (which may
include conditions regarding when changes will become effective subsequent to
notice being given or limitations on the number of times a Member may make
changes in a specified time period) from time to time required by lululemon and
the Administrator. Subject to the mandatory change of allocation contemplated
pursuant to section 4.2, any such designation will remain in effect until
changed by the Member.
4.2 Change of Status of Canadian Employee
If a Member participating in a Registered ESPP ceases to be a Canadian Employee:

  (a)   the Member must, not less than 10 days prior to the date on which the
status of the Member changes, give notice of such change to the Administrator
and the Member’s Employer specifying the date on which the Member will cease to
be a Canadian Employee, in the form and manner required by lululemon and the
Administrator or Trustee; and     (b)   effective upon the date that the Member
so ceases to be a Canadian Employee, all contributions made after such time to
this Plan by the Member shall be allocated to the Member’s Non-Registered ESPP
unless and until the Member again becomes a Canadian Employee, in which event
the Member may give a notice pursuant to this section designating an allocation
of such Member’s contributions between such Member’s Non-Registered ESPP and
Registered ESPP in the form and manner required by lululemon and the
Administrator or Trustee.

4.3 Deduction of Contributions – Registered ESPP
Contributions to this Plan made by a Member who is a Canadian Employee
participating in a Registered ESPP which are, pursuant to section 4.1, allocated
to the Member’s Registered ESPP will be deducted and withheld by the Member’s
Employer by payroll deductions from such Member’s Earnings which will be made no
more frequently than the regularly scheduled payroll payments as may be
designated by the Member’s Employer from time to time and all such amounts so
deducted or withheld will promptly (and, in any event, within ten days after the
deduction or withholding thereof) be deposited by the Employer with the Trustee
(or with the Administrator, as agent for the Trustee).

 



--------------------------------------------------------------------------------



 



4.4 Deduction of Contributions – Non-Registered ESPP
Contributions made by a Member to this Plan which are not, pursuant to
section 4.1, allocated to a Member’s Registered ESPP will be deducted and
withheld by the Member’s Employer by payroll deductions from such Member’s
Earnings which will be made no more frequently than the regularly scheduled
payroll payments as may be designated by the Member’s Employer from time to time
and will be allocated to the Member’s Non-Registered ESPP and all such amounts
so deducted or withheld will promptly (and in any event, within ten days after
the deduction or withholding thereof) be deposited by the Employer with the
Administrator.
4.5 Employer Contributions – Registered ESPP
Subject to section 4.9, the Employer, on behalf of each Member who is a Canadian
Employee who is participating in a Registered ESPP, will make a contribution to
the Member’s Registered ESPP on behalf of the Member equal to one-third of the
amount contributed by such Member to the Member’s Registered ESPP. The
contribution of lululemon will be deposited by lululemon with the Trustee (or
with the Administrator, as agent for the Trustee) at the time of or promptly
(and in any event, within ten days) after the end of each month in which
contributions to this Plan made by such Member are deducted and withheld by the
Member’s Employer.
4.6 Employer Contributions – Non-Registered ESPP
Subject to section 4.9, the Employer, on behalf of each Member who is
participating in a Non-Registered ESPP, will make a contribution to the Member’s
Non-Registered ESPP on behalf of the Member equal to one-third of the amount
contributed by such Member to the Member’s Non-Registered ESPP. The contribution
by lululemon will be deposited by lululemon with the Administrator at the time
of or promptly (and in any event, within ten days) after the end of each month
in which contributions to this Plan made by such Member are deducted and
withheld by the Member’s Employer. The Employer’s contributions will be
additional compensation to the Member and the Employer will be entitled to make
such withholdings as may be required by Applicable Tax Legislation from cash
remuneration payable to the Member.
4.7 Contributions Credited to Accounts
The Trustee (or the Administrator as agent for the Trustee) will, on receipt of
any contribution to a Registered ESPP by or on behalf of a Member, credit such
contribution to such Member’s Registered ESPP Account. The Administrator will,
on receipt of any contribution to a Non-Registered ESPP by or on behalf of a
Member, credit such contribution to such Member’s Non-Registered ESPP Account.
All contributions by lululemon on behalf of a Member will vest irrevocably in
such Member as and when they are received by the Trustee or Administrator.
4.8 Holding of Amounts Pending Investment
The Trustee will hold all cash amounts credited to each Member’s Registered ESPP
Account from time to time, pending the application thereof to the purchase of
Common Shares pursuant to section 5.1, in a non-interest bearing account of the
Trustee or the Administrator or of any Canadian chartered bank, including,
without limitation, any bank expressly permitted in the Sponsor Agreement, or
any trust corporation existing under the laws of Canada or any province

 



--------------------------------------------------------------------------------



 



thereof, and will credit all cash dividends or other earnings arising therefrom
to such Member’s Registered ESPP Account. The Administrator will hold all cash
amounts credited to each Member’s Non-Registered ESPP Account from time to time,
pending the application thereof to the purchase of Common Shares pursuant to
section 5.4, in a non interest bearing account of the Administrator or of any
Canadian chartered bank, including, without limitation, any bank expressly
permitted in the Administration Agreement, or any trust corporation existing
under the laws of Canada or any province thereof, and will credit all cash
dividends or other earnings arising therefrom to such Member’s Non-Registered
ESPP Account.
4.9 Insolvency
Notwithstanding anything to the contrary herein, the Employer will not make any
contribution to this Plan pursuant to section 4.5 or 4.6 in circumstances where
the Employer is insolvent or such contribution would render the Employer
insolvent.
Article 5 — Purchase of Common Shares
5.1 Purchase by Trustee of Common Shares – Registered ESPPs
The contributions by or on behalf of each Member to a Member’s Registered ESPP,
together with all cash dividends, interest and other earnings credited to such
Member’s Registered ESPP Account, will be applied by the Trustee (or the
Administrator as agent for the Trustee) to the purchase of Common Shares to be
held in trust for the benefit of such Member. Such purchases will be made by the
Trustee (or the Administrator as agent for the Trustee) on or before the 15th
day of the month following the month in which contributions by or on behalf of a
Member are made, through the facilities of the Toronto Stock Exchange (or such
other stock exchange as lululemon may designate from time to time) and at the
prevailing market price of our Common Stock on the Toronto Stock Exchange (or
such other stock exchange as lululemon may designate from time to time) on the
date of purchase.
5.2 Holding of Common Shares – Registered ESPPs
All Common Shares purchased by the Trustee (or the Administrator as agent for
the Trustee) pursuant to section 5.1 on behalf of a Member will be held by the
Trustee in trust for the benefit of such Member, and the Trustee (or the
Administrator as agent for the Trustee) will record in such Member’s Registered
ESPP Account the number of Common Shares (including any fraction thereof) so
held by the Trustee for the benefit of such Member. The certificates
representing such Common Shares will, prior to the withdrawal of such Common
Shares from the Member’s Registered ESPP, be registered in the name of the
Trustee or its nominee.
5.3 Dividends in Registered ESPPs
The Trustee will, on receipt of any dividends paid on any Common Shares held by
the Trustee in trust for the benefit of a Member pursuant to section 5.2, credit
such dividends to such Member’s Registered ESPP Account.

 



--------------------------------------------------------------------------------



 



5.4 Purchase by Administrator of Common Shares – Non-Registered ESPPs
The contributions by or on behalf of each Member to a Member’s Non-Registered
ESPP, together with all cash dividends, interest and other earnings credited to
such Member’s Non-Registered ESPP Account, will be applied by the Administrator
to the purchase of Common Shares on behalf of such Member. Such purchases will
be made by the Administrator on or before the 15th day of the month following
the month in which contributions by or on behalf of a Member are made, through
the facilities of the Toronto Stock Exchange (or such other stock exchange as
lululemon may designate from time to time) and at the prevailing market price of
our Common Stock on the Toronto Stock Exchange (or such other stock exchange as
lululemon may designate from time to time) on the date of purchase.
5.5 Holding of Common Shares – Non-Registered ESPPs
All Common Shares purchased by the Administrator pursuant to section 5.4 on
behalf of a Member will be held by the Administrator for the benefit of such
Member, and the Administrator will record in such Member’s Non-Registered ESPP
the number of Common Shares (including any fraction thereof) so held by the
Administrator for the benefit of such Member. The certificates representing such
Common Shares will, prior to the withdrawal of such Common Shares from this
Plan, be registered in the name of the Administrator or its nominee.
5.6 Dividends in Non-Registered ESPPs
The Administrator will, on receipt of any dividends paid on any Common Shares
held by the Administrator for the benefit of a Member pursuant to this Plan,
credit such dividends to such Member’s Non-Registered ESPP Account.
Article 6 — Transfers to Registered ESPP
6.1 Transfer to Registered ESPP
A Member who is a Canadian Employee participating in a Registered ESPP may
transfer all or some of the Common Shares, money or other property held in such
Member’s Non-Registered ESPP Account to such Member’s Registered ESPP Account,
subject to such restrictions and limitations and conditions as may be imposed
from time to time by lululemon or the Trustee or Administrator. If the Canadian
Employee Member is not already participating in a Registered ESPP the Member
will be required to first enrol in a Registered ESPP pursuant to section 3.1(c)
prior to effecting any transfer referred to in this section. A Member wishing to
effect such a transfer must execute and submit to the Administrator an ESPP
Transfer form in the form and manner required by lululemon and the
Administrator. Such a transfer will not constitute a withdrawal from the
Member’s Non-Registered ESPP for the purpose of Article 7.
6.2 Transfer Process
In the event of a transfer pursuant to section 6.1, the Administrator will
transfer the Common Shares, money or other property held for the benefit of the
Member in the transferring Member’s Non-Registered Account to the Trustee, on
behalf of the Member, as directed by the Member, to be held by the Trustee in
trust for the benefit of the Member. The Trustee (or the Administrator

 



--------------------------------------------------------------------------------



 



as agent for the Trustee) will record in such Member’s Registered ESPP Account
the number of Common Shares (including any fraction thereof) so held by the
Trustee for the benefit of such Member. The certificate representing any Common
Shares so transferred will, prior to the withdrawal of such Common Shares from
the Member’s Registered ESPP Account, be registered in the name of the Trustee
or its nominee. The Member will provide the Administrator or Trustee with such
information, and comply with such requirements as the Administrator or Trustee
may require in relation to any capital gains which may be realized by the Member
as a result of any such transfer. The Member effecting such transfer will have
sole liability for determining and discharging any tax liability of the Member
in respect of or arising as a result of such transfer.
Article 7 — Withdrawals
7.1 Annual Withdrawals Permitted
No more than twice in each Year a Member may withdraw all or some of the Common
Shares, money or other property held in such Member’s Non-Registered ESPP
Account or Registered ESPP Account, or, if the Member has both a Non-Registered
ESPP Account and Registered ESPP Account, may separately withdraw all or some of
the Common Shares, money or other property held in both such Non-Registered ESPP
Account and Registered ESPP Account, without in any way affecting the right of
such Member to continue to participate in this Plan. If a Member wishes to
withdraw some or all of the Common Shares, money or other property held in such
Member’s Non-Registered ESPP Account or Registered ESPP Account, the Member must
complete and submit to the Administrator a withdrawal form in the form and
manner from time to time required by lululemon and the Administrator.
7.2 Suspension of Contributions Following Third Withdrawal
If a Member withdraws all or some of the Common Shares, money or other property
held in such Member’s Non-Registered ESPP Account or Registered ESPP Account
more than twice in any Year, the right of the Member to make contributions under
this Plan will be suspended for a period of 12 months following the date of the
third withdrawal. During this period of suspension any Common Shares, money and
other property held in such Member’s Non-Registered ESPP Account or Registered
ESPP Account following such third withdrawal will continue to be held in such
Member’s Non-Registered ESPP Account and Registered ESPP Account pursuant to the
terms of this Plan, and dividends, if any, paid on any Common Shares held by the
Trustee for the benefit of such Member in such Member’s Registered ESPP Account
will be applied by the Trustee (or the Administrator as agent for the Trustee)
to the purchase of Common Shares on behalf of such Member pursuant to
section 5.1 and dividends, if any, paid on any Common Shares held by the Trustee
for the benefit of such Member in such Member’s Non-Registered ESPP Account will
be applied by the Administrator to the purchase of Common Shares on behalf of
such Member pursuant to section 5.4, but no contributions will be made by or on
behalf of the Member under this Plan (either in the form of contributions
deducted and withheld from payroll deductions or contributions by an Employer
pursuant to section 4.5 or 4.6) during such period of suspension.

 



--------------------------------------------------------------------------------



 



7.3 No Further Withdrawals
If a Member’s right to make contributions under this Plan is suspended pursuant
to section 7.2, the Member will not have the right to make further withdrawals
of any of the Common Shares, money or other property held in such Member’s
Non-Registered ESPP Account or Registered ESPP Account during the period of
suspension unless the Member terminates such Member’s participation in this
Plan.
7.4 Termination of Participation
If a Member’s right to make contributions under this Plan is suspended pursuant
to section 7.2 and the Member makes a withdrawal of any of the Common Shares,
money or other property held in such Member’s Non-Registered ESPP Account or
Registered ESPP Account during the period of suspension, the Member will cease
to be entitled to participate in this Plan, or make contributions to this Plan
from and after the date of such withdrawal unless such Employee, if the Employee
continues to be a Full-Time Employee eligible to do so, thereafter, subject to
section 7.5, again enrols in this Plan pursuant to section 3.1 or section 3.3.
7.5 Withdrawal Following Termination
In the event:

  (a)   any Member ceases to be entitled to participate in this Plan as provided
in section 7.4; and     (b)   upon the conclusion of the 12-month suspension
period contemplated in section 7.2, such Member continues to be a Full-Time
Employee eligible to participate in the Plan but does not again enrol in this
Plan pursuant to section 3.1 or section 3.3,

all of the Common Shares, money and other property held in such Member’s
Non-Registered ESPP Account and, if applicable, Registered ESPP Account will be
deemed to have been withdrawn by the Member within 60 days of the conclusion of
the 12-month suspension period contemplated in section 7.2. In addition, in such
event the Employee will not be entitled to re-enrol or recommence participation
in this Plan prior to the first anniversary of the first day of the month
following the month in which such Member’s Common Shares, money and other
property were deemed to have been withdrawn.
7.6 Transfers to Registered ESPP During Suspension Period
Notwithstanding that a Member’s right to make contributions under this Plan is
suspended pursuant to section 7.2, a Member who is a Canadian Employee
participating in a Registered ESPP will have the right to transfer all or some
of the Common Shares, money or property held in such Member’s Non-Registered
ESPP Account pursuant to Article 6 during the period of such suspension.

 



--------------------------------------------------------------------------------



 



7.7 Authorization by Chief Financial Officer or the Vice President People
Resources – No Suspension
Either the Chief Financial Officer or the Vice President People Resources of
lululemon may, in his or her discretion, authorize a Member, on such terms and
conditions, if any, as such authorization may specify, to withdraw Common
Shares, money or other property held in such Member’s Non-Registered ESPP
Account or, if applicable, Registered ESPP Account more than twice in a Year
without such Member’s right to make contributions being suspended pursuant to
section 7.2 where, in the opinion of either the Chief Financial Officer or the
Vice President People Resources, such action is necessary or desirable as a
result of financial hardship being suffered by such Member. If either the Chief
Financial Officer or the Vice President People Resources makes an authorization
pursuant to this section 7.7, section 7.2 will not apply to any withdrawal made
in accordance with such authorization.
7.8 Authorization by Chief Financial Officer or the Vice President People
Resources During Suspension Period
Either the Chief Financial Officer or the Vice President People Resources of
lululemon, in his or her discretion, may authorize a Member, on such terms and
conditions, if any, as such authorization may specify, to withdraw Common
Shares, money or other property held in such Member’s Non-Registered ESPP
Account or, if applicable, Registered ESPP Account during any period of
suspension referred to in section 7.2 without such Member ceasing to be entitled
to participate in this Plan or to make contributions to this Plan where, in the
opinion of either the Chief Financial Officer or the Vice President People
Resources, such action is necessary or desirable as a result of financial
hardship being suffered by such Member. If either the Chief Financial Officer or
the Vice President People Resources makes an authorization pursuant to this
section 7.8, sections 7.3 and 7.4 will not apply to any withdrawal made in
accordance with such authorization.
7.9 Withdrawal Following Termination of Employment
In the event of the termination of the employment of a Member with an Employer
for any reason whatsoever (including death or disability), the Member will cease
to be entitled to participate in this Plan as of the last day of active
employment for the Member and all of the Common Shares, money and other property
held in such Member’s Non-Registered ESPP Account and Registered ESPP Account,
as applicable, will be deemed to have been withdrawn by the Member within
60 days after the date on which such Member’s employment is so terminated.
7.10 Withdrawal Following Change of Employment
In the event any Member participating in this Plan ceases to be a Full-Time
Employee for any reason whatsoever (including disability), the Member will cease
to be entitled to participate in this Plan and all of the Common Shares, money
and other property held in such Member’s Non-Registered ESPP Account and
Registered ESPP Account, as applicable, will be deemed to have been withdrawn by
the Member within 60 days after the date on which such Member ceases to be a
Full-Time Employee.

 



--------------------------------------------------------------------------------



 



7.11 Withdrawal Following Termination of Plan
In the event of the termination of this Plan, all of the Common Shares, money
and other property held in each Member’s Non-Registered ESPP Account and
Registered ESPP Account, as applicable, will be deemed to have been withdrawn by
the Member within 60 days after the date on which this Plan is terminated.
7.12 Fractional Share Interest on Withdrawal
All rights of a Member to a fraction of a Common Share upon any withdrawal of
Common Shares from a Member’s Registered ESPP will be satisfied by a cash
payment in an amount equal to the value thereof as determined by the Trustee on
the basis of the Market Value on the day on which such withdrawal is made. All
rights of a Member to a fraction of a Common Share upon any withdrawal of Common
Shares from a Member’s Non-Registered ESPP will be satisfied by a cash payment
in an amount equal to the value thereof as determined by the Administrator on
the basis of the Market Value on the day on which such withdrawal is made.
7.13 Distribution Following Withdrawal – Non-Registered ESPP
Upon any withdrawal of Common Shares, money and other property by any Member
from such Member’s Non-Registered ESPP, the Member (or the Member’s legal
representatives) will be entitled to instruct the Administrator, in the manner
required by the Administrator, to (i) sell any Common Shares so withdrawn in the
open market, through the facilities of the Toronto Stock Exchange (or such other
stock exchange as lululemon may designate from time to time) and remit the
proceeds from such sale, net of related transaction expenses, to such Member;
(ii) transfer any Common Shares so withdrawn to a self-directed investment
account of the Member designated by the Member; or (iii) cause a share
certificate registered in the name of such Member (or the Member’s legal
representatives) representing any such Common Shares so withdrawn to be sent to
the Member. If the Member (or the Member’s legal representatives) does not
provide instructions to the Administrator within 60 days after the withdrawal,
the Administrator will sell all Common Shares so withdrawn and remit the
proceeds from such sale, net of related transaction expenses, together with all
money and other property so withdrawn from such Member’s Non-Registered ESPP,
(i) by first class registered mail to such Member to the address specified by
such Member by written notice delivered to the Administrator (or, failing such
written notice, to the address of such Member as it appears on such Member’s
Non-Registered ESPP Account) or (ii) by direct deposit with such bank or
financial institution, or utilizing such other alternate payment mechanism, as
may have been authorized by the Member. In the event the Administrator receives
evidence satisfactory to the Administrator of the appointment of one or more
legal representatives of such Member or of the estate of such Member, the share
certificate (if applicable), money and other property will be forwarded to the
address specified by such personal representatives by written notice delivered
to the Administrator (or, failing such written notice, to the address of such
Member as it appears on such Member’s Non-Registered ESPP Account).

 



--------------------------------------------------------------------------------



 



7.14 Distribution Following Withdrawal – Registered ESPP
Upon any withdrawal of Common Shares, money and other property by any Member
from such Member’s Registered ESPP, the Member (or the Member’s legal
representatives) will be entitled to instruct the Trustee (or the Administrator,
as agent for the Trustee), in the manner required by the Trustee or the
Administrator, to (i) sell any Common Shares so withdrawn in the open market,
through the facilities of the Toronto Stock Exchange (or such other stock
exchange as lululemon may designate from time to time) and remit the proceeds
from such sale, net of related transaction expenses, to such Member, or
(ii) transfer any Common Shares so withdrawn to a self-directed investment
account or registered retirement savings plan of the Member designated by the
Member. If the Member (or the Member’s legal representatives) does not provide
instructions to the Trustee (or the Administrator as agent for the Trustee)
within 60 days after the withdrawal, the Trustee will sell all Common Shares so
withdrawn and remit the proceeds from such sale, net of related transaction
expenses, to the Member, together with all money and other property withdrawn
from such Member’s Registered ESPP, (i) by first class registered mail to such
Member to the address specified by such Member by written notice delivered to
the Trustee (or, failing such written notice, to the address of such Member as
it appears on such Member’s Registered ESPP Account), or (ii) by direct deposit
with such bank or financial institution, or utilizing such other alternate
payment mechanism, as may have been authorized by the Member, all subject to the
right of the Trustee to withhold and deduct taxes or other amounts, or sell
Common Shares held on behalf of a Member, pursuant to section 7.16 and in
accordance with the terms, conditions, rules and restrictions of the Declaration
of Trust applicable in respect of such Member’s Registered ESPP.
7.15 Compliance with Laws
lululemon may from time to time take such steps and require such documentation
from Members that in its opinion are necessary or desirable to ensure compliance
with all applicable laws, including (i) the applicable securities laws and
regulations of Canada (including the provinces and territories thereof) and of
the United States, and any political subdivision of either, and the bylaws,
rules and regulations of any stock exchange or other organized market on which
the Common Shares may from time to time be listed or traded and (ii) the
withholding provisions of Applicable Tax Legislation. lululemon may also from
time to time take such steps that in its opinion are necessary or desirable to
restrict the transferability of any Common Shares withdrawn from this Plan in
order to ensure such compliance.
7.16 Tax Withholding
The Trustee shall have the right to:

  (a)   withhold and deduct from any payment to be made by the Trustee under
this Plan any federal, provincial, local or other taxes and other amounts
required by law to be withheld in respect of such payments; and     (b)   sell
any Common Shares held on behalf of any Member and use the proceeds from such
sale to pay any federal, provincial, local or other taxes and other amounts
required by law to be withheld in respect of any distribution to such Member
under this Plan.

 



--------------------------------------------------------------------------------



 



Article 8 — Temporary Suspension and Termination
8.1 Temporary Suspension
A Member may elect to suspend making contributions to this Plan effective as of
the commencement of any month and for a period of not less than 3 months and not
more than 12 months by giving written notice of such election to the Member’s
Employer not less than 10 days prior to the commencement of such month in the
manner from time to time required by lululemon.
8.2 Restriction
No Member may elect to suspend making contributions to this Plan pursuant to
section 8.1 more than once in any Year.
8.3 Short Term Leaves
A Member who ceases to perform the duties of the Member’s position by virtue of
being absent pursuant to a medical disability (short term disability, long term
disability or Worker’s Compensation leave), maternity or parental leave or
pursuant to such other leave of absence as may be approved by the Member’s
Employer or required by law, may elect to suspend making contributions to this
Plan effective as of the commencement of any month during such absence by giving
written notice of such election to the Member’s Employer not less than 10 days
prior to the commencement of such month in the manner required by lululemon. In
such case the Member must begin contributing to this Plan as soon as the Member
returns to active employment.
8.4 Termination of Participation
A Member may elect to terminate the Member’s participation in this Plan
effective as of the commencement of any month by giving written notice of such
election to the Member’s Employer not less than 10 days prior to the
commencement of such month in the manner from time to time required by
lululemon. If a Member makes such election, the Member will cease to be entitled
to participate in this Plan, or make contributions to this Plan, effective from
and after the commencement of the month indicated in the notice, unless such
Employee, if the Employee continues to be a Full-Time Employee eligible to do
so, thereafter, subject to section 8.5, again enrols in this Plan pursuant to
section 3.1 or section 3.3.
8.5 Effect of Termination of Participation
In the event any Member ceases to participate in this Plan as provided in
section 8.4, all of the Common Shares, money and other property held in such
Member’s Non-Registered ESPP Account and, if applicable, Registered ESPP
Account, will be deemed to have been withdrawn by the Member within 60 days
after the date such Member ceases to participate. In addition, in such event,
the Employee will not be entitled to re-enrol or recommence participating in
this Plan

 



--------------------------------------------------------------------------------



 



prior to the first anniversary of the first day of the month following the month
in which such Member ceased to be entitled to participate in this Plan.
8.6 Required Form
If a Member wishes to temporarily suspend making contributions to this Plan as
contemplated in section 8.1 or to terminate the Member’s participation in this
Plan as contemplated by section 8.4, the Member must complete and submit to
lululemon a suspension/termination form in the form and manner from time to time
required by lululemon.
8.7 No Contributions
For greater certainty,

  (a)   so long as a Member’s contributions to this Plan are suspended, or    
(b)   from and after the time a Member ceases to participate in this Plan,

contributions on behalf of such Member pursuant to sections 4.5 and 4.6 will
also be suspended.
Article 9 — Administrator and Trustee
9.1 Administrator
Each of the Chief Financial Officer and the Vice President People Resources of
lululemon shall have the authority to appoint an Administrator and service
provider in connection with the administration of this Plan pursuant to the
terms of an administration, trust, administrative services, plan services or
other agreement in form and on terms and conditions approved by either the Chief
Financial Officer or the Vice President People Resources.
9.2 Successor Administrator
lululemon will have the right at any time and from time to time to appoint any
trust company or life insurance company authorized to carry on trust or deposit
business or insurance business within British Columbia as a replacement
Administrator and service provider in connection with the administration of this
Plan pursuant to the terms of an administration, trust, administrative services,
plan services or other agreement between lululemon and such trust company or
insurance company in form and on terms and conditions approved by either the
Chief Financial Officer or the Vice President People Resources of lululemon.
9.3 Amendment of Administration Agreement
lululemon will have the right at any time and from time to time to agree to any
modification or amendment to the administration, trust, administrative services,
plan services or other agreement referred to in sections 9.1 or 9.2 which is
approved by either the Chief Financial Officer or the Vice President People
Resources of lululemon.

 



--------------------------------------------------------------------------------



 



9.4 Trustee
Each of the Chief Financial Officer and the Vice President People Resources of
lululemon shall have the authority to appoint a Trustee, pursuant to the terms
of a Sponsor Agreement between lululemon and the Trustee, in form and on terms
and conditions approved by either the Chief Financial Officer or the Vice
President People Resources.
9.5 Successor Trustee
lululemon will have the right at any time and from time to time to appoint any
trust company authorized to carry on a trust business within the Province of
British Columbia as a replacement Trustee to serve as trustee under this Plan in
respect of the Registered ESPPs pursuant to the terms of an agreement between
lululemon and such trust company in form and on terms and conditions approved by
either the Chief Financial Officer or the Vice President People Resources of
lululemon.
9.6 Amendment of Sponsor Agreement
lululemon will have the right at any time and from time to time to agree to any
modification or amendment to the Sponsor Agreement or a trust agreement referred
to in section 9.5 which is approved by either the Chief Financial Officer or the
Vice President People Resources of lululemon.
Article 10 — Accounts and Records
10.1 Non-Registered ESPP Accounts
The Administrator will establish and maintain a separate account for each Member
who is participating in a Non-Registered ESPP in which the Administrator will
record:

  (a)   contributions made by such Member pursuant to section 4.1 allocated to
the Member’s Non-Registered ESPP;     (b)   contributions to such Member’s
Non-Registered ESPP made on behalf of such Member pursuant to section 4.6;    
(c)   interest or other earnings credited to such account;     (d)   Common
Shares purchased by the Administrator on behalf of such Member pursuant to
section 5.4;     (e)   dividends paid on any Common Shares held by the
Administrator for the benefit of such Member;     (f)   Common Shares, money or
other property transferred from such account pursuant to Article 6; and

 



--------------------------------------------------------------------------------



 



  (g)   Common Shares, money and other property withdrawn from such account
pursuant to Article 7.

10.2 Registered ESPP Accounts
The Trustee will establish and maintain a separate account for each Member who
is a Canadian Employee who is participating in a Registered ESPP in which the
Trustee will record:

  (a)   contributions made by such Member pursuant to section 4.1 which are
allocated to the Member’s Registered ESPP;     (b)   contributions to such
Member’s Registered ESPP made on behalf of such Member pursuant to section 4.5;
    (c)   interest or other earnings credited to such account;     (d)   Common
Shares purchased by the Trustee in trust for the benefit of such Member pursuant
to section 5.1;     (e)   dividends paid on any Common Shares held by the
Trustee in trust for the benefit of such Member;     (f)   Common Shares, money
and other property transferred to such account pursuant to Article 6; and    
(g)   Common Shares, money and other property withdrawn from such account
pursuant to Article 7.

10.3 Reporting – Non-Registered ESPP Accounts
Promptly after December 31 in each Year the Administrator will deliver to each
Member who is participating in a Non-Registered ESPP a statement of the Common
Shares, money and other property recorded in such Member’s Non-Registered ESPP
Account as of the last day of the immediately preceding month and such
information concerning dividends, interest or other earnings credited to such
Member’s Non-Registered ESPP Account, Common Shares purchased by the
Administrator on behalf of such Member pursuant to section 5.4, Common Shares
transferred from such account pursuant to Article 6 and Common Shares withdrawn
from such account pursuant to Article 7 (including proceeds from the sale of any
Common Shares pursuant to section 7.13 and cash payments made in lieu of a
fraction of a Common Share pursuant to section 7.12) and other matters as may be
necessary to enable such Member to file returns in respect of such Year under
Applicable Tax Legislation. The Administrator will complete any information
slips or similar reporting as may be required under Applicable Tax Legislation.
10.4 Reporting – Registered ESPP Accounts
Promptly after December 31 in each Year the Trustee (or the Administrator as
agent for the Trustee) will deliver to each Member who is a Canadian Employee
who is participating in a Registered ESPP a statement of the Common Shares,
money and other property recorded in such

 



--------------------------------------------------------------------------------



 



Member’s Registered ESPP Account as of the last day of the immediately preceding
month and such information concerning dividends, interest or other earnings
credited to such Member’s Registered ESPP Account, Common Shares purchased by
the Trustee in trust for the benefit of such Member pursuant to section 5.1,
Common Shares transferred to such account pursuant to Article 6 and Common
Shares withdrawn pursuant to Article 7 (including proceeds from the sale of any
Common Shares pursuant to section 7.14 and cash payments made in lieu of a
fraction of a Common Share pursuant to section 7.12) and other matters as may be
necessary to enable such Member to file returns in respect of such Year under
Applicable Tax Legislation.
Article 11 — Common Shares Subject to the Plan
11.1 Authorized Shares
The aggregate number of Common Shares available for purchase under the Plan will
be 3,000,000, subject to adjustment pursuant to this Article 11.
11.2 Adjustments
The number of Common Shares available for purchase under the Plan will be
automatically and proportionately adjusted for share dividends, share splits,
share combinations, reorganizations and other similar events or transactions in
a manner that reflects equitably the effects of such events or transactions.
Article 12 — Shareholder Materials
12.1 Shareholder Meeting Materials and Voting
So long as the Administrator or Trustee is holding Common Shares on behalf of a
Member, the Administrator and Trustee (or the Administrator as agent for the
Trustee) will cause the Member to be provided with a copy of the notice,
information circular and proxy for each meeting of the shareholders of lululemon
received by the Administrator and Trustee (or their nominees) as the registered
holder of Common Shares together with an appropriate form on which the Member
may indicate voting instructions to the Administrator or Trustee. Provided that
the Member provides clear and timely instructions to the Administrator, or
Trustee, as applicable, the Common Shares held by the Administrator and Trustee
on behalf of a Member pursuant to this Plan will be voted by the Administrator
and Trustee at each meeting of the shareholders of lululemon in accordance with
such instructions of such Member.
12.2 Take-Over Bids, etc.
The Administrator and Trustee (or the Administrator as agent for the Trustee)
will promptly advise all Members of take-over bids, issuer bids, rights
offerings and other events notice of which is delivered to the Administrator and
Trustee or their nominee as the registered holder of Common Shares and cause all
Members to be provided with copies of all materials delivered by the offeror or
lululemon to the Administrator or Trustee or their nominee in connection
therewith.

 



--------------------------------------------------------------------------------



 



Article 13 — Amendments and Termination
13.1 Amendments, Suspensions and Terminations of Plan
lululemon may at any time and from time to time amend, suspend or terminate this
Plan in whole or in part as approved by resolution of the Board of Directors,
provided that no such amendment, suspension or termination shall deprive any
Member of any benefits that have accrued on or prior to the date thereof without
the consent of the affected Member.
Article 14 — General
14.1 Agents
lululemon may from time to time appoint or engage accountants, lawyers and such
other personnel as it deems necessary or advisable for the proper administration
of this Plan.
14.2 Administrative Rules
lululemon may make administrative rules for the proper functioning of this Plan.
14.3 Interpretation
Save as expressly provided herein, the rights and obligations of a Member with
respect to Common Shares, money and other property held by the Trustee pursuant
to such Member’s Registered ESPP will be as provided in the Declaration of Trust
in respect of such Member. All questions arising as to the interpretation of
this Plan (including any disputes or disagreements which may arise under, as a
result of or in any way related to the application of this Plan) will be
determined by the Chief Executive Officer, Chief Financial Officer or the Vice
President People Resources of lululemon or such other officer of lululemon as
the Chief Executive Officer may designate in writing to the Administrator and
Trustee from time to time, and any such determination will be final, binding and
conclusive for all purposes.
14.4 Governing Law
This Plan and the rights of the parties hereto will be construed and governed
according to the laws of British Columbia.
14.5 Expenses
Except as otherwise provided herein, lululemon will pay all administrative
expenses of this Plan, including fees of the Administrator and the Trustee and
brokerage fees and commissions in respect of the purchase of Common Shares
purchased by the Trustee or Administrator under this Plan. Members will be
responsible for (i) brokerage fees and commissions and other transaction fees
and expenses payable upon a sale by the Administrator or Trustee of Common
Shares held under this Plan; (ii) transaction fees (including fees charged by
the Administrator) payable upon a transfer of Common Shares held under this Plan
to a self-directed investment account of a Member; and (iii) share certificate
fees (including fees charged by the Administrator) payable in respect of share
certificates delivered to a Member.

 